United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1698
Issued: April 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2010 appellant filed a timely appeal from the February 3, 2010 merit
decision of the Office of Workers’ Compensation Programs, which denied her recurrence claim.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of disability in 2008 causally
related to her 2003 employment injury.
FACTUAL HISTORY
In 2003 appellant, a 33-year-old dock clerk, filed a claim alleging that she developed
carpal tunnel syndrome (CTS) as a result of her federal employment. She explained that she

1

5 U.S.C. § 8101 et seq.

pulled heavy doors, entered data into a computer and worked as a keyer clerk for seven years.
The Office accepted her claim for bilateral CTS.
Appellant underwent right wrist surgery in June 2003 and left wrist surgery in
September 2003.
She received compensation for continuing disability through
December 21, 2003. Appellant accepted a modified assignment in January 2004 and thereafter
received compensation for some medical appointments.
In September 2005, appellant left the employing establishment and enrolled in a police
academy. She began work as a police officer for the Cincinnati Police Department in
March 2006.
From March 21, 2007 to May 30, 2008, appellant received a schedule award for a 12
percent impairment of the right upper extremity and an 8 percent impairment of the left.
On January 17, 2008 Dr. Marc P. Orlando, appellant’s physiatrist, saw appellant for an
increase in numbness and tingling following an increase in weight-lifting activities. He
diagnosed chronic CTS that was minimally symptomatic.
On June 24, 2008 appellant reported that her hands were tingling more. An
electromyogram study on July 22, 2008 revealed evidence of bilateral CTS affecting sensory and
motor components. Dr. Orlando took appellant off work from July 22 to August 21, 2008. He
noted that she likely had recurrent carpal tunnel, “which is somewhat rare.” Dr. Orlando stated
that appellant could not return to work as a police officer in her current status.
On August 19, 2008 appellant claimed compensation for wage loss from August 2
to 20, 2008.
On an August 21, 2008 form report, Dr. Orlando indicated with a mark that appellant’s
CTS was caused or aggravated by employment activity: “repetitive motion to this area can lead
to CTS.” He added that she would have intermittent flares of pain or numbness that would
inhibit her ability to perform normal tasks.
On September 17, 2008 Dr. Orlando noted that appellant’s symptoms never fully
resolved following surgery and that “in recent months” she had pain, numbness and tingling in
both hands and some pain in her wrist.
On January 22, 2009 Dr. Orlando noted that appellant was originally injured in the
employing establishment before she became a police officer. “This, again, is related to her prior
original injury of carpal tunnel in the [employing establishment] and therefore is being petitioned
through them. I agree with this.” He added that appellant was still doing desk-type work
without splints. Dr. Orlando determined that she needed surgical consideration.
On September 17, 2009 Dr. Orlando stated that appellant thought her right hand was
getting slightly weaker than her left. He found a positive Tinel’s and Phalen’s sign but
appreciated no obvious weakness. Dr. Orlando’s impression: “[CTS] related to her [w]orkers’
[c]ompensation injury from the [employing establishment] not from the police department.”

2

In a decision dated February 3, 2010, the Office denied appellant’s claim for
compensation. It found that she failed to provide sufficient medical evidence to establish that the
disability for which she claimed compensation was due to a spontaneous and material worsening
of her accepted bilateral CTS without intervening cause. The Office noted that Dr. Orlando
demonstrated no knowledge of appellant’s duties at the Cincinnati Police Department, which
required writing tickets, writing reports and two to three weeks of firearms training. It also noted
that he failed to explain how her current condition was related to her original injury when she
had not been exposed to the causative factors of her federal employment since 2005.2
On appeal, appellant submits medical evidence the Board has no jurisdiction to review.3
She argues that she sustained her injuries in federal employment and still had carpal tunnel when
she joined the Cincinnati Police Department. Appellant believes that the Federal Government
should be held accountable for her injury and provide compensation for lost wages and other
benefits.
LEGAL PRECEDENT
The Act provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of her duty.4 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.5
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.6
A claimant seeking benefits under the Act has the burden of proof to establish the
essential elements of her claim by the weight of the evidence,7 including that she sustained an
injury in the performance of duty and that any specific condition or disability for work for which
she claims compensation is causally related to that employment injury.8
It is not sufficient for the claimant to establish merely that she has disability for work.
She must establish that her disability is causally related to the accepted employment injury. The
2

She was last exposed to the causative factors of her federal employment in early 2003.

3

The Board’s review of a case is limited to the evidence in the case record that was before the Office at the time of
its final decision. Evidence not before the Office on February 3, 2010 will not be considered. 20 C.F.R. § 501.2(c)(1).
4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f).

6

Id. at § 10.5(x).

7

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

8

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

claimant must submit a rationalized medical opinion that supports a causal connection between
her current disabling condition and the employment injury. The medical opinion must be based
on a complete factual and medical background with an accurate history of the employment injury
and must explain from a medical perspective how the current disabling condition is related to the
injury.9
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause.10
To constitute the kind of intervening cause that will break the chain of causation of an
earlier injury, the second injury must be competent to cause the disabling condition without
reference to the earlier injury; moreover, there must be evidence to sustain a finding that such
second incident did cause the condition. Therefore, the result of the second incident could not
have developed without the presence of damage from the primary employment-related incident,
that primary incident is not exonerated. Liability under the Act continues so long as the
disability is in any part caused by the employment-related incident.11
ANALYSIS
The Office accepted that appellant developed bilateral CTS in the course of her federal
employment and paid compensation for continuing disability through December 21, 2003.
Appellant left the employing establishment in September 2005 to enroll in a police academy.
She began work at the Cincinnati Police Department in March 2006. Appellant later claimed
compensation for wage loss from August 2 to 20, 2008. She therefore has the burden to establish
that she sustained a recurrence of disability in 2008 causally related to her 2003 employment
injury.
Dr. Orlando, the attending physiatrist, indicated with his September 17, 2009 diagnosis
that appellant’s CTS was related to her federal injury and not to her employment as a police
officer, but he did not explain. Appellant had not worked for the Federal Government in three
years. It had been over five years since she was last exposed to the conditions of federal
employment that caused her bilateral CTS. Appellant accepted a modified assignment in
January 2004 to accommodate her injury and thereafter claimed no disability for work.12
Dr. Orlando acknowledged that recurrent carpal tunnel is somewhat rare. He therefore
needs to explain why appellant’s residual CTS spontaneously changed or worsened in the
summer 2008 without an intervening injury or new exposure. In January 2008, Dr. Orlando
9

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

10

John R. Knox, 42 ECAB 193 (1990); Lee A. Holle, 7 ECAB 448 (1955).

11

Charles R. Hollowell, 8 ECAB 352 (1955).

12

Appellant did receive compensation for keeping some physician’s appointments in the latter part 2004 and the
beginning of 2005.

4

diagnosed chronic CTS, but one that was “minimally symptomatic” even after increased weightlifting activities. By June 2008, however, appellant’s hands were tingling more, such that he
took her off work as a police officer from July 22 to August 21, 2008.
Because appellant trained as a police officer from September 2005 and worked at the
Cincinnati Police Department since March 2006, an issue arises whether the worsening of her
condition might be related to a new exposure, whether the physical demands of her private
employment had aggravated her residual federal injury. Dr. Orlando needs to demonstrate his
understanding of her duties at the Cincinnati Police Department. Physician’s acknowledgement
of “desk-type work” without splints, without more, is insufficient to establish appellant’s claim.
Medical conclusions based on inaccurate or incomplete histories are of little probative value.13
Medical conclusions unsupported by rationale are also of little probative value.14
Because Dr. Orlando offered no medical rationale to explain the worsening of appellant’s
carpal tunnel condition in the summer 2008 and because he did not base his opinion on a
complete and accurate factual history, the Board finds that she has not met her burden of proof to
establish that she sustained a recurrence of disability in 2008 causally related to her 2003
employment injury. The Board will therefore affirm the Office’s February 3, 2010 decision
denying her claim for compensation.
Appellant argues on appeal that her carpal tunnel condition originated in federal
employment. However, that alone is not enough to establish that the disability for which she
claims compensation in the summer 2008 was caused by a spontaneous change in her accepted
condition without an intervening injury or new exposure.
In Anthony S. Wax,15 the employee injured his low back lifting heavy mail. On
January 13, 1951 after completing his work, he drove to an apartment building he owned to
examine the fuel supply. Mr. Wax moved ash barrels weighing between 100 to 150 pounds and
sustained severe pain in his low back. The Board found that appellant failed to establish a chain
of causation to the accepted injury. The Board found that his disability following January 13,
1951 was not a direct and natural result of his accepted low back condition but was due to an
independent intervening cause.
In Howard S. Wiley,16 the employee injured his low back lifting a five-gallon can of
paint. He was diagnosed with a subluxation of the lumbosacral joint and acute sciatica. A year
and a half later, while on his way to work, he slipped on the steps leading from his house. He
claimed a recurrence of his back disability. The Board found that the employee’s disability was

13

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete).
14

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954). See generally
Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing factors that bear on the probative value of medical opinions).
15

7 ECAB 330 (1954).

16

Id. at 126 (1954).

5

not a direct and natural result of the earlier injury but was due to an independent and intervening
cause.
In John R. Knox,17 the employee dislocated his left patella when he struck his knee on a
ridge while climbing out of an enclosed space. Two years later, he alleged a recurrence of his
knee disability. The Board noted that at the time of the alleged recurrence, the employee was
playing basketball when he dislocated his left patella making a sharp turn. The Board found that
his disability was not the result of the natural consequence or progression of his accepted
condition but was due to an independent intervening cause.
Although these cases are not identical to the present appeal, they do serve to show that a
recurrence of disability requires more than an injury having its origins in federal employment. A
recurrence of disability requires a spontaneous change in the accepted condition without an
intervening injury or new exposure. It requires that the disability claimed be the direct and
natural result or progression of the accepted medical condition. Given appellant’s work
history -- her uneventful return to modified duty in January 2004, her enrollment in a police
academy in September 2005, her work for the Cincinnati Police Department in March 2006 -- it
is not at all clear that her total disability in the summer 2008 was a direct and natural result of her
federal injury and not a consequence of an independent intervening injury or new exposure. She
bears the burden of proof to establish the chain of causation through a well-reasoned medical
opinion based on a proper factual and medical history.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of disability in 2008 causally related to her 2003 employment injury.

17

Id. at 193 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 12, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

